      Case 4:20-cv-00501 Document 11 Filed on 04/24/20 in TXSD Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 SEAN WHITE                                   §
    Plaintiff,                                §
                                              §
 v.                                           §          C.A. NO. 4:20-cv-00501
                                              §
 PELICAN BUILDERS, INC.                       §
     Defendant.                               §
                                              §

                                NOTICE OF SETTLEMENT

       Notice is hereby given that the parties to the above-referenced case have reached an

agreement in settlement of all claims in this matter. The parties are preparing settlement

documents, and respectfully request that the Court allow the parties sixty days from the date

of this notice within which to complete their settlement at which time Plaintiff intends to file

a notice of voluntary dismissal with prejudice. Further, given this Notice, and in accordance

with Local Rule 16.3, the parties request that the Initial Pretrial and Scheduling Conference

presently scheduled to take place before the Court on May 15, 2020 at 9:00 A.M., and their

obligations under the Court’s Order Scheduling the Rule 16 Conference With the Court and

Setting Out the Court’s Requirements for Initial Pretrial Work [Doc. 4], be set aside.


       Dated: April 24, 2020.               Respectfully submitted,

                                            WILSON, CRIBBS & GOREN, P.C.

                                               /s/ Scot Clinton
                                                    Scot Clinton
                                                    Attorney-In-Charge
                                                    Texas Bar No. 24045667
                                                    Federal ID No.: 569701
                                                    Brian Kilpatrick
                                                    Texas Bar No. 24074533
                                                    Federal ID No.: 1139804
                                            2500 Fannin Street
                                            Houston, Texas 77002
                                            (713) 222-9000 Tel.
     Case 4:20-cv-00501 Document 11 Filed on 04/24/20 in TXSD Page 2 of 2




                                           (713) 229-8824 Fax
                                           sclinton@wcglaw.com
                                           bkilpatrick@wcglaw.com

                                           ATTORNEYS FOR DEFENDANT




                           CERTIFICATE OF CONFERENCE

       I certify that on April 24, 2020 I conferred with counsel for Plaintiff regarding this
Notice of Settlement, and counsel has indicated that he agrees to this notice.


                                             /s/ Scot Clinton
                                            Scot Clinton




                              CERTIFICATE OF SERVICE

       I certify that on April 24, 2020 a true and correct copy of the above and foregoing was
filed on the CM/ECF system and served to all counsel of record via electronic notices,
facsimile, and/or U.S. Postal Mail in compliance with the Federal Rules of Civil Procedure:

       R. Bruce Tharpe
       Law Office of R. Bruce Tharpe, PLLC
       1449 E. 12th St.
       Brownsville, Texas 78520
       Attorney for Plaintiff


                                             /s/ Scot Clinton
                                            Scot Clinton
